

hsflogo.jpg [hsflogo.jpg]
8 February 2017


ERIN ENERGY CORPORATION
as Parent or Guarantor


and


ERIN PETROLEUM NIGERIA LIMITED
as Company


and


ZENITH BANK PLC


and


THE MAURITIUS COMMERCIAL BANK LIMITED
as PXF Facility Agent


and


THE MAURITIUS COMMERCIAL BANK LIMITED
as PXF Security Agent


and


the FINANCIAL INSTITUTIONS NAMED HEREIN


OVERRIDE DEED







Herbert Smith Freehills LLP


07/13077045_9    

--------------------------------------------------------------------------------








TABLE OF CONTENTS
Clause
Headings
Page


1.
INTERPRETATION
1


2.
CONFIRMATION AND WAIVER
6


3.
PARI PASSU SECURITY
6


4.
ENFORCEMENT
6


5.
PROCEEDS OF ENFORCEMENT OF SECURITY
7


6.
PAYMENTS PRIOR TO ENFORCEMENT
7


7.
EXCHANGE OF INFORMATION
9


8.
EXPENSES
9


9.
ANTI-CORRUPTION LAW
10


10.
CHANGES TO THE PARTIES
11


11.
NATURE OF PARTIES' RIGHTS AND OBLIGATIONS
12


12.
NOTICES
11


13.
AMENDMENTS AND WAIVERS
13


14.
UNDERTAKINGS OF THE COMPANY
14


15.
TERMINATION
14


16.
COUNTERPARTS
15


17.
GOVERNING LAW
14


18.
ENFORCEMENT
14


SCHEDULE 1
SECOND LENDERS
16


SCHEDULE 2
SECURITY AGREEMENTS
17


SCHEDULE 3
FORM OF ACCESSION DEED
19


SCHEDULE 4
ZENITH REPAYMENT SCHEDULE
20


SCHEDULE 5
PXF REPAYMENT SCHEDULE
21





Signatories


07/13077045_9    

--------------------------------------------------------------------------------





THIS OVERRIDE DEED is dated 8 February 2017
BETWEEN:
(1)
ERIN ENERGY CORPORATION, having its registered office at 1330 Post Oak Blvd.,
Suite 2250, Houston, TX 77056, with registration number 30-0349798 (the "Parent"
or the "Guarantor");

(2)
ERIN PETROLEUM NIGERIA LIMITED (formerly known as Camac Petroleum Limited),
having its registered office at Camac House, Plot 1649, Olosa Street, Victoria
Island, Lagos, Nigeria (the "Company");

(3)
THE FINANCIAL INSTITUTIONS listed in Schedule 1 (Second Lenders) as second
lenders (the "Second Lenders");

(4)
ZENITH BANK PLC, a banking company incorporated and licensed under the Federal
Republic of Nigeria having its registered office at Plot 84 Ajose Adeogun
Street, Victoria Island, Lagos State in its capacity as lender ("Zenith Bank");

(5)
THE MAURITIUS COMMERCIAL BANK LIMITED in its capacity as agent and trustee for
the Second Lenders (the "PXF Facility Agent"); and

(6)
THE MAURITIUS COMMERCIAL BANK LIMITED in its capacity as agent and trustee for
the Second Lenders (the "PXF Security Agent").

It is intended that this document takes effect as a deed notwithstanding that a
Party may only execute it under hand.
IT IS AGREED as follows:

1.
INTERPRETATION

1.1
Definitions

In this Deed:
"Accession Deed" means an agreement by which a person becomes a party to this
Deed, substantially in the form of Schedule 3 (Form of Accession Deed).
"Acceleration Event" means a PXF Acceleration Event or a Zenith Facility
Acceleration Event, approved by the Majority Creditors.
"Affiliate" means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
"Agent" means Zenith Bank or the PXF Facility Agent.
"Business Day" means a day (other than a Saturday or a Sunday) on which banks
are open for general business in Lagos, Geneva, Johannesburg and Port Louis, and
in relation to any date for payment or purchase of dollars, New York.
"Capex Reserve Account" means the account to be opened in the name of the
Company with Zenith Bank and the details of which shall be communicated by the
Company to all parties within 15 days of the date hereof.
"Capex Forecast" has the meaning given to such term set out in Clause 6.2.1
(Payments prior to enforcement).
"Cash Sweep Account" means the account to be opened in the name of the Company
with Zenith Bank and the details of which shall be communicated by the Company
to all parties within 15 days of the date hereof.
"Close Family Member of a Public Official" means a spouse, one of his/her
children or parents.


07/13077045_9
1

    

--------------------------------------------------------------------------------




"Common or Shared Security Agreement" means any First Security Agreements or any
Second Security Agreement, excluding for the avoidance of doubt the Exclusive
First Security Agreement and the Exclusive Second Security Agreement.
"Corrupt Act" has the meaning given to that term in Clause 9.1.4
(Anti-corruption law, anti-bribery law representation).
"Credit Participation" means, in relation to the First Creditor, its aggregate
commitments under the Zenith Facility Agreement and in relation to each Second
Creditor, it aggregate commitments under the PXF Facility Agreement.
"Creditor" means a First Creditor or a Second Creditor.
"Debt" means the First Debt or the Second Debt.
"Distributed Amounts" has the meaning given to that term in Clause 6.2.5
(Payments prior to enforcement).
"Export Proceeds" means all proceeds paid or payable under the Sales Contract.
"Exclusive First Security Agreement" means the security agreement listed in
Schedule 2 (Security Agreements) as the exclusive first security agreement.
"Exclusive Second Security Agreement" means the security agreement listed in
Schedule 2 (Security Agreements) as the exclusive second security agreement.
"FCPA" has the meaning given to that term in Clause 9.1.1 (Anti-corruption law,
anti-bribery law representation).
"Financial Quarter" means the period commencing on the day after one Quarter
Date and ending on the next Quarter Date.
"First Creditor" means Zenith Bank or its successor who shall accede to this
Deed as a First Creditor.
"First Debt" means all Liabilities payable or owing by the Company to a First
Creditor secured under the First Security Agreements.
"First Security" means any Security Interest described in the First Security
Agreements, to the extent it relates to the Export Proceeds.
"First Security Agreements" means the security agreements listed in Schedule 2
(Security Agreements) as the first security agreements.
"Holding Company" means, in relation to a person, any other person in respect of
which it is a Subsidiary.
"Liability" means any present or future liability (actual or contingent) whether
or not matured or liquidated, together with:
(a)
any refinancing, novation, deferral or extension of that liability;

(b)
any further advance which may be made under any agreement expressed to be
supplemental to any document in respect of that liability, together with all
related interest, fees and costs;

(c)
any claim for damages or restitution in the event of rescission of that
liability or otherwise;

(d)
any claim flowing from any recovery by a payment or discharge in respect of that
liability on the grounds of preference or otherwise; and

(e)
any amount (such as post-insolvency interest) which would be included in any of
the above but for its discharge, non-provability, unenforceability or
non-allowability in any insolvency or other proceedings.





07/13077045_9
2

    

--------------------------------------------------------------------------------




"Majority Creditors" means, at any time, those Creditors whose Credit
Participations at that time aggregate more than 66.66 per cent. of the total
Credit Participations at that time.
"OECD Convention" has the meaning given to that term in Clause 9.1.1.
"Offshore Collection Account" means the offshore bank account opened in
Mauritius and maintained by the Company with the PXF Facility Agent in
accordance with the PXF Facility Agreement and includes any interest of the
Company in any replacement account or any sub-division or sub-account of that
account.
"Opex Forecast" has the meaning given to that term in Clause 6.2.1 (Payments
prior to enforcement).
"Opex Forecast Amount" has the meaning given to that term in Clause 6.2.3(A)
(Payments prior to enforcement).
"Opex Reserve Account" means the account to be opened in the name of the Company
with Zenith Bank and the details of which shall be communicated by the Company
to all parties within 15 days of the date hereof.
"Party" means a party to this Deed.
"Public Official" means an elected or appointed official, employee or agent of
any national, regional or local government/state or department, agency or
instrumentality of any such government/state or any enterprise in which such a
government/state owns, directly or indirectly, a majority or controlling
interest; an official of a political party; a candidate for public office; and
any official, employee or agent of any public international organisation.
"PXF Debt Service Amount" means, in respect of a Financial Quarter, the
scheduled debt service payment for that Financial Quarter set out in the PXF
Repayment Schedule, as may be required to be updated from time to time.
"PXF Facility Acceleration Event" means, the PXF Agent exercising any of its
rights under clause 28.25 (Acceleration) paragraphs 28.25.1 to 28.25.5 of the
PXF Facility Agreement.
"PXF Facility Agreement" means the facility agreement dated on or about the date
of this Deed between, amongst others, the Parent, the Company and the Second
Creditors in the total aggregate principal amount as at the date of this
Agreement equal to USD100,000,000, the purpose of which is to finance the
capital expenditure programme for the development of OYO 9, OYO 7 or any other
wells in OYO fields within OML 120 or OML 121.
"PXF Finance Documents" means the PXF Facility Agreement, the PXF Security
Agreements, this Deed and each other agreement entered into by the Company
and/or the Parent and the PXF Facility Agent in connection with the PXF Facility
Agreement and the PXF Security Agreements.
"PXF Repayment Schedule" means the repayment schedule relating to the PXF
Finance Documents as at the date of this Deed and as set out in Schedule 5 (PXF
Repayment Schedule).
"PXF Security" means any Security Interest described in the PXF Security
Agreements.
"PXF Security Agreements" means the security agreements listed in Schedule 2
(Security Agreements) as the PXF security agreements.
"Quarter Date" means each of 31 March, 30 June, 30 September and 31 December.
"Quarterly PXF Debt Payments" means, in respect of a Financial Quarter, the
actual amount required to be paid by the Company to the PXF Facility Agent under
the PXF Finance Documents in respect of that Financial Quarter, being the
aggregate of the PXF Debt Service Amount and any other amount payable under the
PXF Finance Documents in respect of that Financial Quarter.


07/13077045_9
3

    

--------------------------------------------------------------------------------




"Quarterly Zenith Debt Payments" means, in respect of a Financial Quarter, the
actual amount required to be paid by the Company to Zenith Bank under the Zenith
Finance Documents in respect of that Financial Quarter, being the aggregate of
the Zenith Debt Service Amount and any other amount payable under the Zenith
Finance Documents in respect of that Financial Quarter.
"Receiver" means a receiver, receiver and manager or administrative receiver
appointed under a Security Agreement.
"Sales Contract" means the crude oil sale and purchase agreement dated on or
about the date hereof and entered into between the Company as seller and
Glencore (UK) Limited as off-taker for the sale of 100% of all crude oil arising
from the total working interests of the Company in the oil mining leases
numbered 120 and 121 issued by the government of the Federal Republic of
Nigeria.
"Second Creditor" means a Second Lender, the PXF Facility Agent or any person
that accedes to this Deed as a Second Creditor.
"Second Debt" means all Liabilities payable or owing by the Company or the
Parent to a Second Creditor secured under the Second Security Agreements.
"Second Security" means any Security Interest described in the Second Security
Agreements, to the extent it relates to the Export Proceeds.
"Second Security Agreements" means the security agreements listed in Schedule 2
(Security Agreements) as the second security agreements.
"Security" means the First Security or the Second Security.
"Security Interest" means a mortgage, charge, pledge, lien or other security
interest securing any obligation of any person or any other agreement or
arrangement having a similar effect.
"Subsidiary" means any person (referred to as the "first person") in respect of
which another person (referred to as the "second person"):
(a)
holds a majority of the voting rights in that first person or has the right
under the constitution of the first person to direct the overall policy of the
first person or alter the terms of its constitution; or

(b)
is a member of that first person and has the right to appoint or remove a
majority of its board of directors or equivalent administration, management or
supervisory body; or

(c)
has the right to exercise a dominant influence (which must include the right to
give directions with respect to operating and financial policies of the first
person which its directors are obliged to comply with whether or not for its
benefit) over the first person by virtue of provisions contained in the articles
(or equivalent) of the first person or by virtue of a control contract which is
in writing and is authorised by the articles (or equivalent) of the first person
and is permitted by the law under which such first person is established; or

(d)
is a member of that first person and controls alone, pursuant to an agreement
with other shareholders or members, a majority of the voting rights in the first
person or the rights under its constitution to direct the overall policy of the
first person or alter the terms of its constitution; or

(e)
has the power to exercise, or actually exercises dominant influence or control
over the first person; or

(f)
together with the first person are managed on a unified basis,    

and, for the purposes of this definition, a person shall be treated as a member
of another person if any of that person's Subsidiaries is a member of that other
person or if any shares in that other person are held by a person acting on
behalf of it or any of its Subsidiaries.


07/13077045_9
4

    

--------------------------------------------------------------------------------




"Tax and Royalties Account" means the account to be opened in the name of the
Company with Zenith Bank and the details of which shall be communicated by the
Company to all parties within 15 days of the date hereof.
"Technical Advisor" means SacOil, a company incorporated under the laws of South
Africa or any other technical advisor appointed by Public Investment Corporation
SOC Ltd in connection with the PXF Finance Documents.
"Zenith Collection Account" means the account opened in the name of the Borrower
with Zenith Bank under number 5050010111.
"Zenith Amendment Agreement" means the agreement dated 3 August 2016 documenting
various amendments to the Zenith Facility Agreement.
"Zenith Debt Service Amount" means, in respect of a Financial Quarter, the
scheduled debt service payment for that Financial Quarter set out in the Zenith
Repayment Schedule, as may be required to be updated from time to time.
"Zenith Facility Acceleration Event" means, Zenith Bank exercising any of its
rights under clause 17 (Events of Default) of the Zenith Facility Agreement and
declaring any amounts outstanding under the Zenith Facility Agreement and
interest accrued thereon and any other monies payable to be immediately due and
payable.
"Zenith Facility Agreement" means the term facility agreement dated 30 December
2014 entered into between, inter alia, the Company and Zenith Bank, as amended
by the Zenith Amendment Agreement, in the form existing as at the date of this
Deed.
"Zenith Finance Documents" means the Zenith Security Agreements, the Zenith
Facility Agreement, the Zenith Hedging Agreement and the Zenith Amendment
Agreement.
"Zenith Hedging Agreement" means the commodity hedging agreement between Zenith
Bank and the Company and any amendments thereto, in each case consented to by
the PXF Facility Agent.
"Zenith Repayment Schedule" means the repayment schedule relating to the Zenith
Finance Documents as at the date of this Deed and as set out in Schedule 4
(Zenith Repayment Schedule).
"Zenith Security Agreements" means the security agreements listed in Schedule 2
(Security Agreements) as the Zenith security agreements.
1.2
Construction

1.2.1
In this Deed, unless the contrary intention appears, a reference to:

(A)
a Clause or a Schedule is a reference to the clause or a schedule to, this Deed;

(B)
an amendment includes a supplement, novation, extension (whether of maturity or
otherwise), restatement, re-enactment or replacement (however fundamental and
whether or not more onerous) and amended will be construed accordingly;

(C)
a provision of law is a reference to that provision as amended or re-enacted;

(D)
a Party or any other person includes its successors in title, permitted assigns
and permitted transferees;

(E)
a person includes any individual, firm, company, corporation, government, state
or agency of a state or any association, trust, joint venture, consortium,
partnership or other entity (whether or not having separate legal personality);
and

(F)
"$", "USD" and "dollars" is a reference to the lawful currency of the United
States of America.



07/13077045_9
5

    

--------------------------------------------------------------------------------




1.2.2
A reference in this Deed to this Deed or any other agreement or instrument is a
reference to this Deed or other agreement or instrument as amended, novated,
supplemented, extended or restated.

1.2.3
The headings in this Deed are for ease of reference only do not affect its
interpretation.

1.3
Third party rights

1.3.1
Unless expressly provided to the contrary in this Deed, a person who is not a
Party has no right under the Contracts (Rights of Third Parties) Act 1999 (the
"Third Parties Act") to enforce or to enjoy the benefit of any term of this
Deed.

1.3.2
Notwithstanding any term of this Deed, the consent of any person who is not a
Party is not required to rescind or vary this Deed at any time.


2.
CONFIRMATION AND WAIVER

2.1
Confirmation

The First Creditor consents to the creation and existence of the PXF Finance
Documents.
2.2
Waiver

The First Creditor irrevocably and unconditionally waives any default by the
Company under the Zenith Finance Documents arising from the execution or
existence of the PXF Finance Documents.

3.
PARI PASSU SECURITY

3.1
Pari Passu Security

The Common or Shared Security ranks pari passu in all respects.
3.2
Ranking

The ranking in Clause 3.1 (Pari Passu Security) applies regardless of:
3.2.1
the order of registration, notice or execution of any document;

3.2.2
when any Debt is incurred;

3.2.3
whether or when either Creditor is obliged to advance any Debt; or

3.2.4
any fluctuation in the outstanding amount of, or any intermediate discharge of,
any Debt.

3.3
Registration and notice

Each Agent will co-operate to ensure that:
3.3.1
any registration of any Common or Shared Security Agreement; and

3.3.2
any notice given under any Common or Shared Security Agreement,

is consistent with the pari passu ranking of the Security created by the Common
or Shared Security Agreements under this Deed.

4.
ENFORCEMENT

4.1
Enforcement

4.1.1
No Creditor may take any action to enforce any Security under the PXF Security
Agreements or the Zenith Security Agreements, including crystallising a floating
charge, appointing a receiver or an administrator or exercising any remedy of



07/13077045_9
6

    

--------------------------------------------------------------------------------




foreclosure unless it gives the other Creditor as much prior notice of its
intention to do so as is reasonably possible, and shall give such notice at
least 3 Business Days' before taking such action.
4.1.2
Subject to this Clause 4.1 (Enforcement) and Clause 7.1 (Defaults), nothing in
this Deed affects the ability of a Creditor to:

(A)
give the Company or the Parent any notice in relation to any default under any
document relating to any Debt, or exercise its rights in respect of any such
default, including any rights in relation to acceleration of any Debt; or

(B)
enforce any Security in accordance with the PXF Security Agreements or the
Zenith Security Agreements except that:

(1)
subject to paragraphs (2) and (3) below, the PXF Security Agreements or the
Zenith Security Agreements (other than the Exclusive First Security Agreement
but including the Common or Share Security Agreements) may only be enforced upon
an Event of Default (as defined in the PXF Facility Agreement or the Zenith
Facility Agreement respectively) as shall be notified to the Company;

(2)
the Exclusive First Security Agreement may only be enforced after the automatic
termination of this Deed in accordance with Clause 15 (Termination); and

(3)
the Second Security Agreements shall automatically terminate upon an
Acceleration Event.


5.
PROCEEDS OF ENFORCEMENT OF SECURITY

5.1
Order of application

Notwithstanding anything to the contrary in any PXF Finance Document or any
Zenith Finance Document, and prior to the automatic termination of this Deed in
accordance with Clause 15 (Termination), the proceeds of enforcement of the
security conferred by the Common or Shared Security Agreements will be applied
by the Creditors in the following order:
5.1.1
first, in or towards payment of any unpaid fees, costs and expenses of the
Creditors and any Receiver, attorney or agent appointed under the Common or
Shared Security Agreements;

5.1.2
secondly, in or towards payment of the First Debt and the Second Debt, divided
equally; and

5.1.3
thirdly, in payment to the Company or other person entitled to it.

5.2
Good discharge

An acknowledgement of receipt signed by the relevant person to whom payments are
to be applied under this Clause 5 (Proceeds of enforcement of security) will
discharge each Creditor.

6.
PAYMENTS PRIOR TO ENFORCEMENT

6.1
Zenith Collection Account

Subject to Clause 6.2 (Payments prior to enforcement), the Creditors acknowledge
and agree that the Company shall ensure that all Export Proceeds are credited in
USD to the


07/13077045_9
7

    

--------------------------------------------------------------------------------




Zenith Collection Account, pursuant to the terms of this Deed, for immediate
further transfer in accordance with Clause 6.2 (Payments prior to enforcement)
herein.
6.2
Payments prior to enforcement

Prior to the enforcement of the security conferred by the Common or Shared
Security Agreements, the following process for transfers of payments received
under the Sales Contract shall apply:
6.2.1
No later than seven Business Days prior to the first day of any Financial
Quarter, the Company must provide Zenith Bank and the PXF Facility Agent with
(i) its forecast in respect of operating expenditure and taxes payable for that
Financial Quarter, as approved by each of the Technical Advisor, the PXF
Facility Agent and Zenith Bank (the "Opex Forecast") and (ii) its forecast in
respect of capital expenditure (other than financed by the PXF Facility
Agreement) payable for that Financial Quarter, as approved by each of the
Technical Advisor, the PXF Facility Agent and Zenith Bank (the "Capex
Forecast").

6.2.2
No Creditor may dispute an Opex Forecast or a Capex Forecast that has been
approved by each of the Technical Advisor, the PXF Facility Agent and Zenith
Bank for the purposes of this Deed.

6.2.3
Upon receipt on the Zenith Collection Account of any payment of Export Proceeds
during a Financial Quarter, the amount of that payment of Export Proceeds shall
be distributed from the Zenith Collection Account within two Business Days in
Lagos of the date of receipt in the following order of priority (notwithstanding
that any default under the Zenith Finance Documents or the PXF Finance Documents
may have occurred or be continuing or that any distribution under this Clause
6.2.3 may give rise to a breach of the Zenith Finance Documents or the PXF
Facility Documents):

(A)
first, to the Tax and Royalties Account, to pay tax and royalties related to the
Export Proceeds;

(B)
second, to the Opex Reserve Account until the amount of Export Proceeds credited
to the Opex Reserve Account during that Financial Quarter equals the amount of
operating expenditure and taxes set out in the Opex Forecast for that Financial
Quarter for application to operating expenses (the "Opex Forecast Amount");

(C)
third, (once the amount of Export Proceeds credited to the Opex Reserve Account
during that Financial Quarter equals the Opex Forecast Amount), to the Zenith
Debt Service Account and the Offshore Collection Account pro rata to the ratio
of (1) the Zenith Debt Service Amount to (2) the PXF Debt Service Amount, for
application in respect of the Quarterly Zenith Debt Payments and the Quarterly
PXF Debt Payments (respectively) for that Financial Quarter;

(D)
fourth, to the Capex Reserve Account, as set out in the Capex Forecast for that
Financial Quarter for application to capital expenditure, but excluding capital
expenditure financed under the PXF Facility Agreement (the "Capex Forecast
Amount");

(E)
fifth, (once the amount of Export Proceeds credited to the Capex reserve Account
during that Financial Quarter equals the Capex Forecast Amount), to the Cash
Sweep Account, and the Offshore Collection Account pro rata to the ratio of (1)
the Zenith Debt Service Amount to (2) the PXF Debt Service Amount, for
application in prepayment of amounts



07/13077045_9
8

    

--------------------------------------------------------------------------------




outstanding under the Zenith Facility Agreement and the PXF Facility Agreement
on the next Quarter Date.
6.2.4
If following any payment event of default on any repayment date but prior to any
Acceleration Event, a partial call is made on the SBSA Guarantee and amounts are
paid under the Exclusive Second Security Agreement (the "Partial SBSA Payment
Amount") and there are any amounts outstanding under the Zenith Facility
Agreement in respect of a corresponding repayment date under the Zenith Facility
Agreement, any amount to be applied pro-rata under paragraph 6.2.3(C) above to
the Offshore Collection Account shall be applied instead to the Zenith Debt
Service Account up to an amount equal to the Partial SBSA Payment Amount.

6.2.5
Two Business Days prior to the last day of each Financial Quarter, the amounts
distributed pursuant to Clause 6.2.3(C) to the Zenith Collection Account and the
Offshore Collection Account during that Financial Quarter (the "Distributed
Amounts") shall be reconciled with the Quarterly Zenith Debt Payments and the
Quarterly PXF Debt Payments in order to determine whether the Distributed
Amounts were sufficient to fund both the Quarterly Zenith Debt Payments and the
Quarterly PXF Debt Payments in full, provided that any corresponding amount of
the Partial SBSA Payment Amount credited to the Zenith Debt Service Account
shall be counted for the purpose of this calculation as being a Distributed
Amount credited to the Offshore Collection Account. If, pursuant to such
reconciliation:

(A)
the Distributed Amounts were not sufficient to fund both the Quarterly Zenith
Debt Payments and the Quarterly PXF Debt Payments in full, then a transfer shall
be made from the Zenith Collection Account or the Offshore Collection Account
(whichever was credited with the greater portion of the Distributed Amounts) to
the Zenith Collection Account or the Offshore Collection Account (whichever was
credited with the lesser portion of the Distributed Amounts), so as to ensure
that each of the Offshore Collection Account and the Zenith Collection Account
are credited with 50 per cent. of the Distributed Amounts during that Financial
Quarter; or

(B)
the Distributed Amounts during the Financial Quarter were sufficient to fund
both the Quarterly Zenith Debt Payments and the Quarterly PXF Debt Payments in
full, then no transfer pursuant to Clause 6.2.5(A) shall be made.

6.2.6
For the avoidance of doubt, Zenith Bank may not transfer any amount from the
Zenith Collection Account and the PXF Facility Agent may not make any prepayment
in accordance with clause 6.2.3 (E) until:

(A)
the last day of each Financial Quarter; and

(B)
completion of the balancing transfer pursuant to Clause 6.2.5(A) (if
applicable).


7.
EXCHANGE OF INFORMATION

7.1
Defaults

Each Agent must promptly notify the other Agent:
7.1.1
upon the occurrence of any breach of any provision of any document relating to
any Debt of which it has received notice;

7.1.2
any amendment to the PXF Finance Documents or the Zenith Finance Documents
relevant to the terms of this Deed with reasonably prior notice; and



07/13077045_9
9

    

--------------------------------------------------------------------------------




7.1.3
prior to giving the Company or the Parent any notice in relation to any default
or acceleration of any Debt under any document relating to any Debt.

7.2
Amounts of Debt

Each Agent must on request notify the other Agent of the amount of the First
Debt or the Second Debt, as appropriate (so far as known to it).
7.3
Other information

The Company authorises each Creditor to disclose to any other Creditor any
information relating to the Company or any of its related entities and coming
into its possession in connection with any Debt.

8.
EXPENSES

The Company must pay each Creditor within three Business Days of demand the
amount of all costs and expenses (including legal fees) incurred by it in
connection with any enforcement of, or the preservation of any rights against
the Company under this Deed.

9.
ANTI-CORRUPTION LAW

9.1
Anti-corruption law, anti-bribery law representation

In recognition of the principles enshrined in the relevant international and
regional conventions on combating corruption and to ensure compliance with the
anti-corruption laws applicable in relation to this Deed and any other
anti-corruption law, statute, regulation or convention otherwise applicable to
the Parties and their Affiliates, each Party represents, warrants and agrees as
follows:
9.1.1
It is aware of, understands and has been advised by legal counsel on the meaning
of the OECD Convention on combating Bribery of Foreign Public Officials (the
"OECD Convention"), and of any of the other laws, regulations, rules, decrees
and/or official government orders applicable to it relating to anti-bribery or
anti-money laundering, including but not limited to, the U.S. Foreign Corrupt
Practices Act ("FCPA").

9.1.2
It is familiar with the OECD Convention and the FCPA’s prohibition of paying,
offering, promising or giving anything of value, either directly or indirectly,
to a Public Official in order to influence any act or decision of such Public
Official in his official capacity, or inducing him to do or omit to do any act
in violation of his lawful duty, or to secure any improper advantage in order to
obtain or retain business for or with, or directing business to, any person or
entity.

9.1.3
It has not breached, inter alia in connection with the execution of this Deed,
and agrees that it shall not breach any provision of any United Nations, United
States, European Union or any other applicable law related to bribery, whether
in relation to a Public Official or a private person including the FCPA.

9.1.4
It will not, directly or indirectly, offer, give or agree to offer or give any
payment, gift or other advantage with respect to any matter which is the subject
of this Deed, including its responsibilities and obligations hereunder (i) which
is intended to, or does influence any person to act or reward any person for
acting in breach of an expectation of good faith, impartiality or trust; (ii)
which it would otherwise be improper for the recipient to accept; or (iii) which
is made to, or for a Public Official with the intention of influencing them to
allow one of the Parties or any Affiliate to obtain or retain an advantage in
the conduct of its business (a "Corrupt Act").

9.1.5
Except as previously disclosed to the other Parties in writing, none of its
senior representatives or its senior representatives’ close family members is
presently,



07/13077045_9
10

    

--------------------------------------------------------------------------------




or has been in the last year, a Public Official. It further warrants that it
will inform the other Parties promptly in writing if any such person assumes
such position while at the same time remaining one of its senior representatives
or a Close Family Member of a Public Official.
9.1.6
Neither it, nor any of its executives or employees is under current criminal
investigation or has been subject to enforcement activities for improper conduct
relating to bribery or corruption.

9.1
Anti-corruption law undertaking

9.1.1
No Party shall directly or indirectly use any payment made under this Deed for
any purpose which would breach the Bribery Act 2010, the FCPA or other similar
legislation in other jurisdictions.

9.1.2
Each Party shall:

(A)
conduct its businesses in compliance with applicable anti-corruption laws; and

(B)
maintain policies and procedures designed to promote and achieve compliance with
such laws.

9.1.3
Each Party will maintain proper and accurate books, records and accounts which
accurately and fairly reflect any and all payments made, expenses incurred, and
assets disposed of, in connection with this Deed. Each Party will maintain such
books and records for five (5) years following termination of this Deed, or any
such longer period as may be required by the law applicable to such Party.

9.1.4
Each Party warrants that it will not use any of the proceeds of any payment made
under this Deed, directly or indirectly, for the purpose of, or in connection
with, any Corrupt Act.

9.1.5
No Party will make any payment to a Public Official that would be considered a
facilitating payment, a grease payment, or any similar type of payment while
fulfilling its responsibilities and obligations hereunder.

9.2
Statements of accounts

The PXF Facility Agent agrees to provide Zenith Bank with monthly statements of
accounts in relation to disbursements under the PXF Facility Agreement and the
Company hereby irrevocably authorises the PXF Facility Agent to provide such
information to Zenith Bank.

10.
CHANGES TO THE PARTIES

10.1
Company

The Company may not assign or transfer any of its rights (if any) or obligations
under this Deed.
10.2
Creditors

No Creditor may assign or transfer:
10.2.1
any Debt owing to it; or

10.2.2
any of its rights or obligations under a PXF Security Agreement or a Zenith
Security Agreement;

to any person, unless that person agrees to be bound by this Deed as a Creditor
by executing, and delivering to each Agent, an Accession Deed.


07/13077045_9
11

    

--------------------------------------------------------------------------------





11.
NATURE OF PARTIES' RIGHTS AND OBLIGATIONS

11.1
Company and Parent

The Company and the Parent do not have any rights under this Deed and no
undertaking is given (or deemed to be given) to, or for the benefit of, the
Company or the Parent.
11.2
Creditors

Unless otherwise agreed by all the Creditors:
11.2.1
the obligations of a Creditor under this Deed are several;

11.2.2
failure by a Creditor to perform its obligations under this Deed does not affect
the obligations of any other Creditor under this Deed; and

11.2.3
no Creditor is responsible for the obligations of any other Creditor under this
Deed.


12.
NOTICES

12.1
Communications in writing

Any communication to be made under or in connection with this Deed must be made
in writing and, unless otherwise stated, may be made by fax or letter.
12.2
Addresses

12.2.1
Except as provided below, the contact details of each Party for any
communication to be made or delivered under or in connection with this Deed are
those notified by that Party for this purpose to each Agent on or before the
date it becomes a Party.

12.2.2
The contact details of the Company for this purpose are:

Address: Camac House, Plot 1649, Olosa Street, Victoria Island, Lagos, Nigeria
Fax: +234.1.262.2306
Attention: The Managing Director
12.2.3
The contact details of the Parent for this purpose are:

Address: 1330 Post Oak Blvd., Suite 2250, Houston, TX 77056
Fax: +1-713-797-2990
Attention: Chief Financial Officer
12.2.4
The contact details of Zenith Bank for this purpose are:

Address:     Plot 84 Ajose Adeogun Street, Victoria Island, Lagos State
    
Phone:         234 -1 – 2781275, 2781278, 7040000070, 7040000349
234 – 1 – 2781976, 7040000235
Attention:    Nnamdi Edekobi / Ude Sams Ugbeda / Michael Anokwuru
12.2.5
The contact details of the PXF Facility Agent for this purpose are:

Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976
Attention: E&C Middle office /cibenergyandcommodities@mcb.mu
12.2.6
The contact details of the Mauritius Commercial Bank for this purpose are:



07/13077045_9
12

    

--------------------------------------------------------------------------------




Address: 11th Floor, MCB Head Office, 9-15, Sir William Newton Street, Port
Louis, Mauritius    
Fax:    +230 208 7976
Attention: E&C Middle office /cibenergyandcommodities@mcb.mu


12.2.7
Any Party may change its contact details by giving five Business Days' notice to
the other Parties.

12.3
Delivery

12.3.1
Except as provided below, any communication made or delivered by one Party to
another under or in connection with this Deed will only be effective:

(A)
if by way of fax, when received in legible form; or

(B)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

and, if a particular department or officer is specified as part of its address
details provided under Clause 12.2 (Addresses), if addressed to that department
or officer.
12.3.2
Any communication to be made or delivered to an Agent will be effective only
when actually received by that Agent.

12.4
Notification of address and fax number

Promptly upon changing its own contact details, an Agent must notify the other
Parties.
12.5
Electronic communication

12.5.1
Any communication to be made between any of the Parties under or in connection
with this Deed may be made by electronic mail or other electronic means, if the
relevant Parties:

(A)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

(B)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

(C)
notify each other of any change to their electronic mail address or any other
such information supplied by them.

12.5.2
For the purposes of this Deed, an electronic communication will be treated as
being in writing.

12.5.3
Any electronic communication made between the Parties will be effective only
when actually received in readable form and in the case of any electronic
communication made by a Party to an Agent only if it is addressed in such a
manner as that Agent may specify for this purpose.

12.5.4
Any electronic communication which would otherwise become effective on a
non-working day or after business hours in the place of receipt will be deemed
only to become effective on the next working day in that place.

12.6
English language

12.6.1
Any communication made under or in connection with this Deed must be in English.



07/13077045_9
13

    

--------------------------------------------------------------------------------




12.6.2
All other documents provided under or in connection with this Deed must be:

(A)
in English; or

(B)
if not in English, and if so required by any Agent, accompanied by a certified
English translation and, in this case, the English translation will prevail
unless the document is a constitutional, statutory or other official document.


13.
AMENDMENTS AND WAIVERS

13.1
Amendments

13.1.1
Any term of this Deed may be amended or waived with the agreement of the
Parties. Zenith Bank may effect and the PXF Facility Agent may effect on behalf
of a Second Lender, any amendment or waiver allowed under this Clause.

13.1.2
In the event of any inconsistency between the terms of this Deed and any of the
PXF Finance Documents or the Zenith Finance Documents, the terms of this Deed
shall prevail.

13.2
Waivers, remedies cumulative

No failure to exercise, nor any delay in exercising, on the part of any Party,
any right or remedy under this Deed will operate as a waiver, nor will any
single or partial exercise of any right or remedy prevent any further or other
exercise or the exercise of any other right or remedy. The rights and remedies
provided in this Deed are cumulative and not exclusive of any rights or remedies
provided by law and may be waived only in writing and specifically.

14.
UNDERTAKINGS OF THE COMPANY

The Company hereby undertakes as follows:
14.1.1
to irrevocably domicile Export Proceeds into the Zenith Collection Account,
subject to the terms of this Agreement;

14.1.2
to irrevocably assign its rights under any Sales Contract in favour of Zenith
Bank Plc. prior to first drawdown under the PXF Facility Agreement, (such
document to constitute a First Security Agreement); and

14.1.3
to provide to Zenith Bank not later than thirty (30) days after the execution of
this Deed duly executed copies of the Second Security Agreements, the Exclusive
Second Security Agreement and the other PXF Security Agreements substantially
similar to the draft documents already reviewed by Zenith Bank prior to the date
of this Agreement.


15.
TERMINATION

This Override Deed shall be automatically terminated:
15.1.1
in the event of failure by the Company to comply with the provisions of Clause
14 (Undertakings of the Company);

15.1.2
if material amendments are made to the Second Security Agreements, the Exclusive
Second Security Agreement or the other PXF Security Agreements which are
detrimental to the interest of Zenith Bank Plc.; or

15.1.3
Upon the occurrence of an Acceleration Event.



07/13077045_9
14

    

--------------------------------------------------------------------------------





16.
COUNTERPARTS

This Deed may be executed in any number of counterparts. This has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.

17.
GOVERNING LAW

This Deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.

18.
ENFORCEMENT

18.1
Jurisdiction

18.1.1
The English courts have exclusive jurisdiction to settle any dispute arising out
of or in connection with this Deed (including a dispute relating to the
existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with this Deed) (a "Dispute").

18.1.2
The Parties agree that the English courts are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

18.1.3
No Party will be prevented from taking proceedings relating to a Dispute in any
other courts with jurisdiction. To the extent allowed by law, the Parties may
take concurrent proceedings in any number of jurisdictions.

18.2
Service of process

18.2.1
Without prejudice to any other mode of service allowed under any relevant law:

(A)
the First Creditor:

(1)
irrevocably appoints Zenith Bank (UK) of No. 39 Cornhill London EC3V 3ND, United
Kingdom as its agent under this Deed for service of process in relation to any
proceedings before the English courts in connection with this Deed; and

(2)
agrees that failure by a process agent to notify the relevant Creditor of the
process will not invalidate the proceedings concerned; and

(B)
each Second Creditor:

(1)
irrevocably appoints the Law Debenture as its agent under this Deed for service
of process in relation to any proceedings before the English courts in
connection with this Deed; and

(2)
agrees that failure by a process agent to notify the relevant Creditor of the
process will not invalidate the proceedings concerned.

18.2.2
If any person appointed as process agent under this Clause 18.2 (Service of
process) is unable for any reason so to act, that Creditor must immediately (and
in any event within 10 days of the event taking place) appoint another agent on
terms acceptable to Zenith Bank (in the case of an appointment by a Second
Creditor) or the PXF Facility Agent (in the case of an appointment by a First
Creditor). Failing this, Zenith Bank (in the case of an appointment by a Second
Creditor) or the PXF Facility Agent (in the case of an appointment by a First
Creditor) may appoint another process agent for this purpose.

THIS DEED has been entered into as a deed on the date stated at the beginning of
this Deed.


07/13077045_9
15

    

--------------------------------------------------------------------------------





SCHEDULE 1
SECOND LENDERS


                


SECOND LENDERS
COMMITMENTS AS AT THE DATE OF THIS AGREEEMENT
The Mauritius Commercial Bank Limited
USD100,000,000
 
 







07/13077045_9
16

    

--------------------------------------------------------------------------------





SCHEDULE 2    

SECURITY AGREEMENTS


FIRST SECURITY AGREEMENTS
1.
Deed of account charge over Zenith Bank PLC account no. 5050009368 between the
Company as charger/borrower and Zenith Bank as the bank dated July 14, 2015.

2.
Deed of assignment of rights over material contracts (general, to be specified
and notified) between the Company, Allied Energy PLC and the Parent (formerly
known as Camac Energy Inc) as assignors and Zenith Bank as assignee dated July
14, 2015.

3.
Deed of assignment of rights under any Sales Contract in favour of Zenith Bank
PLC dated [l] 2017.

EXCLUSIVE FIRST SECURITY AGREEMENT
All assets debenture over the fixed and floating assets, present and future
chargeable assets of the Company dated 25 November 2014 between the Company as
borrower and Zenith Bank as lender.
SECOND SECURITY AGREEMENTS
1.
Onshore Account Charge Agreement in favour of the PXF Security Agent in relation
to the Capex Reserve Account, the Cash Sweep Account, the Opex Reserve Account,
the Tax and Royalties Account and the Zenith Collection Account.

2.
Sales Contract Assignment Agreement in favour of the PXF Security Agent.

EXCLUSIVE SECOND SECURITY AGREEMENT
The independent on demand guarantee issued by The Standard Bank South Africa
Limited for a maximum aggregate amount of USD 100,000,000 in connection with the
obligations and liabilities of the Company and the Parent under the PXF Facility
Agreement dated on or about the date hereof.
ZENITH SECURITY AGREEMENTS
1.
The First Security Agreements.

2.
The share charge over all the shares of the Company in favour of Zenith dated
September 19, 2014.

3.
The Exclusive First Security Agreement.

4.
Legal Charge over Allied Energy’s interest in the OMLs dated May 14, 2015.

5.
Pledge over all the shares of shareholders of Allied Energy Plc (to be extended
to any new shares issued in the event of increase in share capital) in favour of
Zenith Bank dated September 19, 2014.

6.
Irrevocable domiciliation agreement to be entered into between the Company and
offtakers that all proceeds in respect of the offtakes for OMLs 120 and 121 will
be domiciled with Zenith Bank.

7.
Assignment of rights over hedge, insurance (including license non-renewal risk
insurance) and all reinsurance contracts including performance guarantees by any
EPC related to project execution and activities on the OMLs to Zenith Bank to be
entered into.

8.
First charge over all the Company's accounts, receivables, rights and interests
with respect to the OMLs dated_July 14, 2015.

9.
Security assignment to be entered into by the Company of all rights under the
hedging agreements entered into in relation to the Zenith Facility Agreement.

10.
Corporate guarantee of Allied Energy Plc in favour of Zenith Bank dated
September 11, 2014.

11.
Corporate guarantee of the Parent in favour of Zenith Bank dated September 11,
2014.



07/13077045_9
17

    

--------------------------------------------------------------------------------




PXF SECURITY AGREEMENTS
1.
The Second Security Agreements.

2.
Offshore Collection Account Pledge Agreement in favour of the PXF Security
Agent.

3.
Offshore DSRA Pledge Agreement in favour of the PXF Security Agent.

4.
The Exclusive Second Security Agreement





07/13077045_9
18

    

--------------------------------------------------------------------------------





SCHEDULE 3    

FORM OF ACCESSION DEED
To:    [ZENITH BANK] as Zenith Bank
[PXF FACILITY AGENT] as the PXF Facility Agent
From:    [PROPOSED NEW PARTY]
Date:    [●]
[COMPANY] – Override Deed dated [          ] (the "Override Deed")
We refer to the Override Deed. This Deed is an Accession Deed.
We, [name of new Party] of [address/registered office], agree to be a
[First][Second] Creditor under the Override Deed and to be bound by the term of
the Override Deed as a Creditor.
Our contact details and facility office are as follows:
[●].
This deed is intended to be executed as a deed.
This deed and any non-contractual obligations arising out of or in connection
with it are governed by English law.
EXECUTED as a DEED
)
by [PROPOSED NEW PARTY]
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Witness's Signature:
 
Name:
 
Address:
 







07/13077045_9
19

    

--------------------------------------------------------------------------------





SCHEDULE 4

ZENITH REPAYMENT SCHEDULE
Customer:
ERIN PETROLEUM NIGERIA LIMITED
 
 
 
 
 
 
 
 
 
Amount:
 $84,375,000.00
 
 
 
 
 
 
 
 
 
 
 
Effective Date:
30/Mar/16
 
 
 
 
 
 
 
 
 
 
 
Maturity Date:
28/Feb/21
 
 
 
 
 
 
 
 
 
 
 
Interest Rate:
Libor + 9.5%
 
 
 
 
 
 
 
 
 
 
 
Repayment:
Quarterly Repayment of Interest & Principal
 
 
 
 
 
 
Maratorium
12 months on principal
 
 
 
 
 
 
 
 
 
 
Loan account
3700242141
 
 
 
 
 
 
 
 
 
 
Loan Source
Multiloan
 
 
 
 
 
 
 
 
 
 
 
Restructured
 
 
 
I noticed the interest accrued on phoenix, is lagging by a day computation on
excel.
 
 
 
 LOAN AMOUNT ($)
 LIBOR
MARGIN
INTEREST
INTEREST PERIOD FROM TO
NO OF DAYS
 INT. DUE ($)


 % PRIN DUE
 PRIN. DUE ($)
Total Due ($)
 DUE DATE
STATUS
  84,375,000.00
0.62860%
9.000%
9.6286%
30/Mar/16
30/Jun/16
92
   2,076,166.88


 
 
   2,076,166.88
30/Jun/16
paid
  84,375,000.00
0.63110%
9.000%
9.6311%
30/Jun/16
30/Sep/16
92
  2,076,705.94


 
 
  2,076,705.94
30/Sep/16
paid
  84,375,000.00
0.83769%
9.000%
9.8377%
30/Sep/16
########
91
   2,098,194.82


 
 
   2,098,194.82
########
 
  84,375,000.00
 
9.000%
 
30/Dec/16
########
90
—


 
 
 
########
 
  84,375,000.00
 
9.000%
 
30/Mar/17
30/Jun/17
92
—


5.00%
   4,218,750.00
 
30/Jun/17
 
  80,156,250.00
 
9.000%
 
30/Jun/17
30/Sep/17
92
—


5.00%
   4,218,750.00
 
30/Sep/17
 
  75,937,500.00
 
9.000%
 
30/Sep/17
########
91
—


5.00%
   4,218,750.00
 
########
 
   71,718,750.00
 
9.000%
 
30/Dec/17
########
90
—


5.50%
  4,640,625.00
 
########
 
  67,078,125.00
 
9.000%
 
30/Mar/18
30/Jun/18
92
—


5.50%
  4,640,625.00
 
30/Jun/18
 
  62,437,500.00
 
9.000%
 
30/Jun/18
30/Sep/18
92
—


5.50%
  4,640,625.00
 
30/Sep/18
 
  57,796,875.00
 
9.000%
 
30/Sep/18
########
91
—


5.50%
  4,640,625.00
 
########
 
  53,156,250.00
 
9.000%
 
30/Dec/18
########
90
—


6.00%
  5,062,500.00
 
########
 
  48,093,750.00
 
9.000%
 
30/Mar/19
30/Jun/19
92
—


6.00%
  5,062,500.00
 
30/Jun/19
 
  43,031,250.00
 
9.000%
 
30/Jun/19
30/Sep/19
92
—


6.00%
  5,062,500.00
 
30/Sep/19
 
  37,968,750.00
 
9.000%
 
30/Sep/19
########
91
—


6.00%
  5,062,500.00
 
########
 
  32,906,250.00
 
9.000%
 
30/Dec/19
########
91
—


7.50%
   6,328,125.00
 
########
 
  26,578,125.00
 
9.000%
 
30/Mar/20
30/Jun/20
92
—


7.50%
   6,328,125.00
 
30/Jun/20
 
  20,250,000.00
 
9.000%
 
30/Jun/20
30/Sep/20
92
—


7.50%
   6,328,125.00
 
30/Sep/20
 
   13,921,875.00
 
9.000%
 
30/Sep/20
########
91
—


7.50%
   6,328,125.00
 
########
 
   7,593,750.00
 
9.000%
 
30/Dec/20
########
60
—


9.00%
  7,593,750.00
 
########
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1612
 
 
 
 
 
 
 
 
 
 
 
 
53.73333
 
 
 
 
 
 
 





07/13077045_9
20

    

--------------------------------------------------------------------------------





SCHEDULE 5    

PXF REPAYMENT SCHEDULE
Repayment Date
Repayment Instalment
30 June 2017




500,000
30 September 2017
10,000,000
31 December 2017
10,000,000
31 March 2018
10,500,000


30 June 2018
10,500,000


30 September 2018
10,500,000


31 December 2018
10,500,000


31 March 2019
10,500,000


30 June 2019
10,500,000


30 September 2019
10,500,000


31 October 2019
2,000,000


30 November 2019
2,000,000


31 December 2019
2,000,000

The rate of interest on each loan for each interest period payable on each
Quarter Date or Repayment Date as the case may be is the percentage rate per
annum which is the aggregate of the applicable:
(i)
six per cent. per annum; and

(ii)
LIBOR.



07/13077045_9
21

    

--------------------------------------------------------------------------------





SIGNATORIES
Company
 
 
EXECUTED as a DEED
)
 
by ERIN PETROLEUM NIGERIA LIMITED
)
 
acting by ADEFEMI AYOADE
)
/s/ Adefemi Ayoade
and DIPPO BELLO
)
/s/ Dippo Bello
acting under the authority of
)
 
that company in the presence of:
)
 

Witness's Signature:
/s/ Valencia McNeil
Name:
Valencia McNeil
Address:
1330 Post Oak Blvd., Ste. 2250
 
Houston, TX 77056





07/13077045_9
22

    

--------------------------------------------------------------------------------




Parent
 
 
EXECUTED as a DEED
)
 
by ERIN ENERGY CORPORATION
)
 
acting by SEGUN OMIDELE
)
/s/ Segun Omidele
and DANIEL OGBONNA
)
/s/ Daniel Ogbonna
acting under the authority of
)
 
that company in the presence of:
)
 

Witness's Signature:
/s/ Valencia McNeil
Name:
Valencia McNeil
Address:
1330 Post Oak Blvd,. Ste. 2250
 
Houston, TX 77056







07/13077045_9
23

    

--------------------------------------------------------------------------------




Zenith Bank
 
EXECUTED as a DEED
)
by ZENITH BANK PLC
)
acting by
)
and
)
acting under the authority of
)
that company in the presence of:
)

Director
/s/ Ebenezer Onyeagwu
 
 
Director/Secretary
/s/ Sams Ude Ugbede







07/13077045_9
24

    

--------------------------------------------------------------------------------




Second Lenders
 
Neekeea RAMEN
EXECUTED as a DEED
)
Head of Credit Management
by THE MAURITIUS
)
The Mauritius Commercial Bank Ltd.
COMMERCIAL BANK LIMITED
)
Head Office, Port Louis
acting by
)
/s/ Neekeea Ramen
and
)
/s/ Raoul Gufflet
acting under the authority of
)
Raoul Gufflet
that company in the presence of:
)
Deputy Chief Executive

Witness's Signature:
/s/ Zaahir Sulliman
Name:
Zaahir Sulliman
Address:
MCB Centre, Port-Louis

















07/13077045_9
25

    

--------------------------------------------------------------------------------




PXF Facility Agent
 
Neekeea RAMEN
EXECUTED as a DEED
)
Head of Credit Management
by THE MAURITIUS
)
The Mauritius Commercial Bank Ltd.
COMMERCIAL BANK LIMITED
)
Head Office, Port Louis
acting by
)
/s/ Neekeea Ramen
and
)
/s/ Raoul Gufflet
acting under the authority of
)
Raoul Gufflet
that company in the presence of:
)
Deputy Chief Executive

Witness's Signature:
/s/ Zaahir Sulliman
Name:
Zaahir Sulliman
Address:
MCB Centre, Port-Louis



07/13077045_9
26

    

--------------------------------------------------------------------------------




PXF Security Agent
 
Neekeea RAMEN
EXECUTED as a DEED
)
Head of Credit Management
by THE MAURITIUS
)
The Mauritius Commercial Bank Ltd.
COMMERCIAL BANK LIMITED
)
Head Office, Port Louis
acting by
)
/s/ Neekeea Ramen
and
)
/s/ Raoul Gufflet
acting under the authority of
)
Raoul Gufflet
that company in the presence of:
)
Deputy Chief Executive

Witness's Signature:
/s/ Zaahir Sulliman
Name:
Zaahir Sulliman
Address:
MCB Centre, Port-Louis



07/13077045_9
27

    